Citation Nr: 0948929	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  07-29 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Huntingdon, West Virginia


THE ISSUE

Entitlement to service connection for respiratory disability 
(claimed as sinus condition),. to include as due to asbestos 
exposure and/or herbicide exposure.
 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel
INTRODUCTION

The Veteran served on active duty from January 1971 to 
December 1971.    

This appeal to the Board of Veterans' Appeals (Board) arises 
from an October 2005 rating decision, in which the RO, inter 
alia, denied a claim for service connection for sinus 
condition.  In August 2006, the Veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in August 2007 and the Veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
later in August 2007.

On his August 2007 VA Form 9, the Veteran requested a Board 
hearing at the RO.  An April 2009 letter informed the Veteran 
that the hearing he requested was scheduled to be held in 
June 2009.  Although the hearing notification was not 
returned by the U.S. Postal Service as undeliverable, the 
Veteran failed to report for the scheduled hearing, and has 
not requested rescheduling of the hearing.  As such, his 
hearing request is deemed withdrawn.  See 38 C.F.R. § 
20.704(d) (2009).

As alluded to above, the claim on appeal was originally 
characterized as entitlement to service connection for sinus 
condition.  However, to allow the Veteran to receive broader 
consideration for compensation and to more accurately reflect 
what the RO has actually adjudicated, the Board has 
recharacterized the claim as reflected on the title page.  



FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  While the Veteran has received isolated, post-service 
diagnoses of pharyngitis and upper respiratory infection, the 
record does not clearly establish that he has a current, 
chronic sinus disability, or other current, chronic 
respiratory disability.  

3.  Even if the isolated diagnoses and the Veteran's 
complaints were considered indicative of current disability,  
no sinus or other respiratory problems were shown during 
service or for many years thereafter, and there is no 
competent evidence or opinion that there exists a medical 
relationship between any such disability and service, to 
include any herbicide or asbestos exposure therein.


CONCLUSION OF LAW

The criteria for service connection for respiratory 
disability (claimed as sinus condition), to include as due to 
asbestos exposure and/or herbicide exposure, are not met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim(s); (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim(s), in accordance 
with 38 C.F.R. 
§ 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part. See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between a Veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in an August 2005 pre-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate his claim for service 
connection for sinus condition.  This letter also informed 
the Veteran of what information and evidence must be 
submitted by the appellant and what information and evidence 
would be obtained by VA.  The August 2005 letter also 
requested that the Veteran submit any pertinent evidence in 
his possession (consistent with Pelegrini and the version of 
38 C.F.R. § 3.159 then in effect).  The October 2005 rating 
decision reflects the initial adjudication of the claim after 
issuance of this letter.  Hence, the August 2005 letter-
which meets Pelegrini's content of notice requirements-also 
meets the VCAA's timing of notice requirement. 

The Board notes that the Veteran has not been provided 
specific notice regarding VA's assignment of disability 
ratings and effective dates (in the event that the claim for 
service connection under consideration is granted).  However, 
the absence of such notice is not shown to prejudice the 
Veteran.  Because the Board herein denies the claim for 
service connection, no disability rating or effective date is 
being, or is to be, assigned.  Accordingly, there is no 
possibility of prejudice to the Veteran under the notice 
requirements of Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.   Pertinent medical 
evidence associated with the claims file consists of the 
service treatment records, service personnel records and VA 
treatment records.  Also of record and considered in 
connection with the appeal are various written statements 
provided by the Veteran, and by his representative, on his 
behalf.  

The Board notes that no further RO action, prior to appellate 
consideration of this claim, is required.  The Board 
acknowledges the Veteran's request that he be scheduled for a 
VA examination to evaluate his claimed sinus disability.  
However, the Board emphasizes that the claim is for service 
connection.  As explained below, the current record does not 
reflect even a prima facie claim for service connection for 
sinus condition.  As such, VA has no obligation to obtain any 
medical opinion commenting upon the etiology of the claimed 
disability.  See 38 U.S.C.A. 
§ 5103A(d); Wells v. Principi, 326 F.3d. 1381, 1384 (Fed. 
Cir. 2003).  See also Duenas v. Principi, 18 Vet. App. 512 
(2004) (per curium).  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield  v.  Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

At the outset, the Board notes that the record does not 
clearly establish that the Veteran has a current sinus or 
other respiratory disability.  Notably, medical findings of 
record pertaining to such pathology are limited to VA 
diagnostic assessments of upper respiratory infection and 
pharyngitis in January 2005, upper respiratory infection by 
history in February 2007 and pharyngitis in January 2008.  
Consequently, it appears that the Veteran may simply have 
experienced some acute and intermittent respiratory 
conditions, rather than a chronic respiratory disability.  

However, even if the above-referenced diagnoses and the 
Veteran's complaints were considered of current, chronic 
respiratory disability, the claim would still have to be 
denied on the basis of medical nexus to service.  

The Veteran asserts that he was exposed to herbicides during 
the period in which he served aboard the USS Agerholm off the 
coast of Vietnam and that this exposure resulted in a current 
sinus condition.  He alleges that he set foot in Vietnam 
during periods of shore leave.  

Absent affirmative evidence to the contrary, there is a 
presumption of exposure to herbicides (to include Agent 
Orange) for all veterans who served in Vietnam during the 
Vietnam Era (the period beginning on January 9, 1962, and 
ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. 
§ 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent (to include 
Agent Orange) during active military, naval, or air service, 
the following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even if 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied: amyloidosis, chloracne, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
chronic lymphocytic leukemia (CLL), Type 2 diabetes (also 
known as Type 2 diabetes mellitus or adult-onset diabetes), 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx or trachea), and soft-tissue 
carcinomas (other than osteosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  Thus, a presumption of 
service connection arises for a Vietnam Veteran (presumed 
exposed to Agent Orange) who develops one of the 
aforementioned conditions.  VA has determined that there is 
no positive association between exposure to herbicides and 
any other condition for which it has not specifically been 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 
61 Fed. Reg. 5786-5789 (1996).

The Board notes that it is not actually established that the 
Veteran served in Vietnam.  The service personnel records do 
reflect that he served aboard the U.S.S. Agerholm but there 
is no affirmative evidence that he actually went on shore 
leave on land in Vietnam.  However, even if it was 
established that the Veteran served in Vietnam and thus, he 
could be presumed to have been exposed to herbicides, the 
disability at issue-sinus or other, non-cancerous, 
respiratory disability-is not among those listed in section 
3.309(e) and recognized by VA as etiologically related to 
herbicide exposure.  As such, there is no basis for 
presumptive service connection for the claimed disability 
based on such presumed exposure.

It is noted that the presumptions are not intended to 
preclude a Veteran from establishing service connection on 
any other basis.  See, e.g., Combee v. Brown, 34 F.3d 1039, 
1044 (Fed. Cir. 1994) and Brock v. Brown, 10 Vet. App. 155, 
162-64 (1997)).  Here, however, the record presents no other 
basis for a grant of service connection for the claimed 
respiratory disability, to include as due to herbicide or 
asbestos exposure.

With regard to the Veteran's specific contention that a 
current respiratory disability is due to asbestos exposure, 
VA's Adjudication Manual and Manual Rewrite, along with a VA 
circular on asbestos- related diseases, provide that VA must 
determine whether military records demonstrate evidence of 
asbestos exposure in service; whether there is pre-service 
and/or post-service evidence of occupational or other 
asbestos exposure; and then make a determination as to the 
relationship between asbestos exposure and the claimed 
diseases, keeping in mind the lengthy latency period between 
exposure to asbestos fiber masses and the development of 
diseases including asbestosis, as well as the exposure 
information pertinent to the Veteran. See Department of 
Veterans Benefits, Veterans' Administration, DVB Circular 21-
88-8, Asbestos-Related Diseases (May 11, 1988); Adjudication 
Manual, M21-1, part VI, para. 7.21 (October 3, 1997); Manual 
Rewrite, M21-MR, Part IV.ii.2.C.9 (Dec. 13, 2005) and Part 
IV.ii.1.H.29.a (Sept. 29, 2006). See also VAOPGCPREC 4-00 
(April 13, 2000).  

The Board points out that the pertinent parts of the Manual 
guidelines on service connection in asbestos-related cases 
are not substantive rules, and that there is no presumption 
that a Veteran was exposed to asbestos in service.  See 
Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000.
  
The Veteran has alleged that he was exposed to asbestos while 
serving as cook aboard the USS Agerholm, as the galley was 
fireproofed with asbestos.  He also has indicated that he 
would rotate on to gunnery duty, where the 6 inch rounds came 
crated and wrapped in asbestos.  

Although there is no affirmative documentation of asbestos 
exposure in the service medical or personnel records, it is 
conceivable that the Veteran could have been exposed to some 
level of asbestos, as the records do at least show that he 
served as a cook aboard ship.  Moreover, the Veteran has not 
reported any significant exposure to asbestos before or after 
service.

Fundamentally, however, even assuming arguendo, the Veteran 
was exposed to asbestos, the question remains as to whether 
any current respiratory disability can be related to service, 
to include any asbestos or Agent Orange exposure therein.  

The Veteran's service treatment records reflect no 
complaints, findings, or diagnoses of sinus or other upper 
respiratory problems.  On his December 1971 separation 
examination, the nose, sinuses, mouth, throat, lungs and 
chest were all found to be normal.    

As alluded to earlier, post service, VA medical records 
reflect findings of upper respiratory infection and 
pharyngitis in January 2005, a finding of upper respiratory 
infection by history in February 2007 and a finding of 
pharyngitis in January 2008.  No earlier medical 
documentation of record reveals any indication of any sinus 
or upper respiratory problems.  The Board points out that the 
passage of many years between discharge from active service 
and the medical documentation of a claimed disability is a 
factor that tends to weigh against a claim for service 
connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

The Board further notes that there is no medical evidence or 
opinion currently of record that supports a finding that any 
respiratory problem is related to service, to include 
exposure to asbestos and/or herbicides, and neither the 
Veteran nor his representative has presented or identified 
any such existing evidence or opinion.

In addition to the medical evidence, the Board has considered 
the appellant's and his representative's written and oral 
assertions; however, none of this evidence provides a basis 
for allowance of the claim.  As indicated above, the claim 
turns on the medical matters of diagnoses and etiology or 
medical relationship between any current respiratory 
disability and service-a matter within the province of 
trained medical professionals.  See Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  As neither the appellant nor his 
representative is shown to be other than laypersons without 
the appropriate medical training and expertise, neither is 
competent to render a probative (persuasive) opinion on the 
medical matter on which the claim turns.  See, e.g., Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, the lay assertions in this regard have no probative 
value.

Under these circumstances, the Board finds that the claim for 
service connection must be denied.  In reaching the 
conclusion to deny the claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as no competent, probative evidence supports the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 
(1990).


ORDER


Service connection for respiratory disability (claimed as 
sinus condition), to include as due to asbestos exposure 
and/or herbicide exposure,. is denied. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


